

Exhibit 10.20
[EXECUTION COPY]


AMENDMENT NO. 2 TO CREDIT AGREEMENT
    
AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of May 16, 2012 (this
“Amendment”), among NPC INTERNATIONAL, INC., a corporation formed under the laws
of the State of Kansas (the “Parent Borrower”); NPC OPERATING COMPANY A, INC., a
corporation formed under the laws of the State of Kansas, and NPC OPERATING
COMPANY B, INC., a corpora- tion formed under the laws of the State of Kansas
(each, a “Subsidiary Borrower”), NPC ACQUISITION HOLDINGS, LLC, a limited
liability company formed under the laws of the State of
Delaware (“Holdings”); and BARCLAYS BANK PLC (in its individual capacity,
“Barclays”), as admin- istrative agent (in such capacity, together with its
successors, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Administrative Agent, the Guarantors party thereto
from time to time and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of December 28, 2011
(as amended, amended and restated or otherwise modified prior to the date
hereof, the “Credit Agreement”) (capitalized terms not otherwise defined in this
Amend- ment have the same meanings as specified in the Credit Agreement);


WHEREAS, on the date hereof, the Borrowers, the Guarantors, the Administrative
Agent, and the Majority Lenders desire to amend the Credit Agreement;


WHEREAS, the Administrative Agent, the Loan Parties and the Lenders signatory
hereto are willing to so agree pursuant to Section 12.04 of the Credit
Agreement, subject to the conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto here- by agree as follows:


SECTION 1. Amendments.


Effective as of the Amendment Effective Date and subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended by replacing
the words “the Parent Borrower” with “Holdings” each time it appears in Section
8.01(a) and (b) of the Credit Agreement other than the last
time it appears in such Section.


SECTION 2. [Intentionally Omitted]


SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of March 28, 2012 (such date being referred to as the “Amendment Effective
Date”) on the date when each of the following conditions shall have been
satisfied:


(a)    The Administrative Agent shall have received this Amendment, duly
executed and delivered by (A) the Loan Parties and (B) the Administrative Agent,
acting on the consent of the Majority Lenders.


(b)    Payment of all reasonable fees and expenses due to the Administrative
Agent (as agreed to in writing between the Administrative Agent and the Parent
Borrower) (including, without limi- tation, fees and reasonable out-of-pocket
expenses of Cahill Gordon & Reindel LLP, counsel to the Ad- ministrative Agent),
in each case required to be paid on the Amendment Effective Date.




SECTION 4. Representations and Warranties. Each Loan Party represents and
warrants as follows as of the date hereof:





--------------------------------------------------------------------------------



(a)    This Amendment will not (A) conflict with or result in a breach of, or
require any consent which has not been obtained as of the Amendment Effective
Date under, (i) the respective Organizational Documents of any Company, (ii) any
Governmental Requirement or (iii) any agreement or instrument (including the
Franchise Agreements) to which any Company is a party or by which it is
bound or to which it or its Properties are subject, or (B) constitute a default
under any such agreement or instrument, or result in the creation or imposition
of any Lien upon any of the revenues or assets of any Company pursuant to the
terms of any such agreement or instrument other than the Liens created by the
Loan Documents, except, in the case of clauses (A)(ii), (A)(iii) and (B) only,
for conflicts, unobtained consents, breaches, defaults and Liens that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b)    Each Loan Party has all necessary power and authority to execute, deliver
and perform its obligations under this Amendment; and the execution, delivery
and performance by each Loan Party of this Amendment and the Restated Credit
Agreement, have been duly authorized by all necessary corporate action on its
part; and this Amendment and the Restated Credit Agreement constitutes the
legal, valid and binding obligations of each Loan Party, enforceable in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor’s rights and by general principles of equity limiting
the availability of certain remedies.


(c)    Upon the effectiveness of this Amendment and both before and immediately
after giving effect to this Amendment and the making of the Term Loans as
contemplated herein, no Default exists.


(d)    The representations and warranties made by the Loan Parties in Article
VII of the Credit Agreement and in the other Loan Documents shall be true in all
material respects (and in all respects if qualified by materiality) on and as of
the Amendment Effective Date both before and after giving effect to the Term
Loans made on the Amendment Effective Date with the same force and effect as if
made on and as of such date and following such new borrowing, except to the
extent such representations and warranties are expressly limited to an earlier
date.


SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.


(a)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.


(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended and restated by this Amendment are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Security Instruments and
all of the Collateral described therein do and shall continue to secure the
payment of all Secured Obligations of the Loan Parties under the Loan Documents,
in each case, as amended by this Amendment.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any






--------------------------------------------------------------------------------



of the Loan Documents. On and after the effectiveness of this Amendment, this
Amendment shall for all purposes constitute a Loan Document.


SECTION 6. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart of this Amendment.


SECTION 7. Governing Law.


(i)    THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND
ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


(ii)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.


(iii)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 12.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS.


(iv)    NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY HOLDER OF A NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE LOAN PARTIES IN ANY OTHER JURISDICTION WITH RESPECT TO ANY
OTHER LOAN DOCUMENT THAT PROVIDES FOR SUCH OTHER JURISDICTION, INCLUDING WITHOUT
LIMITATION THE COMMENCEMENT OF ENFORCEMENT PROCEEDINGS UNDER THE LOAN DOCUMENTS
IN ALL APPLICABLE JURISDICTIONS.


(v)    EACH LOAN PARTY AND EACH LENDER HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL
DAMAGES; (III) CERTIFY THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR
COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS; AND (IV) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AMENDMENT, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION




--------------------------------------------------------------------------------



8.






[The remainder of this page is intentionally left blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.






NPC INTERNATIONAL, INC.
as Parent Borrower


By: /s/ Troy Cook
Name: Troy Cook
Title:
Executive Vice-President – Finance, Chief Financial Officer and Secretary



NPC OPERATING COMPANY A, INC.
as Subsidiary Borrower


By: /s/ Troy Cook
Name: Troy Cook
Title:
Vice-President, Secretary and Treasurer



NPC OPERATING COMPANY B, INC.
as Subsidiary Borrower


By: /s/ Troy Cook
Name: Troy Cook
Title:
Vice-President, Secretary and Treasurer



NPC ACQUISITION HOLDINGS, LLC
as Guarantor


By: /s/ Troy Cook
Name: Troy Cook
Title:
Executive Vice-President – Finance, Chief Financial Officer and Secretary









BARCLAYS BANK PLC,
as Lender, Administrative Agent, Collateral­
Agent, Issuing Bank Swingline Lender, and Term Lender




By: /s/ Ritam Bhalla
Name: Ritam Bhalla
Title:     Director





    

--------------------------------------------------------------------------------









